489 U.S. 1301
109 S. Ct. 1360
103 L. Ed. 2d 802
BROTHERHOOD OF RAILROAD SIGNALMEN et al.v.SOUTHEASTERN PENNSYLVANIA TRANSPORTATION  AUTHORITY.No. A-715.
Supreme Court of the United States
March 14, 1989

On application to vacate injunction.
Justice BRENNAN, Circuit Justice.


1
Applicants request me, as Circuit Justice, to enter an order "immediately dissolving" the injunction issued by the District Court for the Eastern District of Pennsylvania.  I deny the application.  In my view, applicants have not "established that there is a 'reasonable probability' that four Justices will consider the issue sufficiently meritorious to grant certiorari." Rostker v. Goldberg, 448 U.S. 1306, 1308, 101 S. Ct. 1, 2, 65 L. Ed. 2d 1098 (1980) (Chambers Opinion).